Citation Nr: 1705744	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  14-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for vertigo, to include as secondary to perforation of the tympanic membrane and/or left ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to June 1991.

This matter initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In August 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

In a March 2016 decision, the Board denied the claim for service connection for vertigo, to include as secondary to perforation of the tympanic membrane. The Veteran appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court). An August 2016 Court order vacated the Board's decision, and adopted a Joint Motion for Remand (JMR) for readjudication of the appellant's claim. This issue is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. Specifically, remand is required to receive an addendum opinion and/or a new examination. Further, all recent medical records should be obtained.

The Veteran is seeking service connection for vertigo that she contends is secondary to her service-connected perforation of the tympanic membrane and/or left ear hearing loss.

In this regard, the Court noted that the Board, in making its March 2016 decision, erred by relying on a June 2011 VA examination that was inadequate for rating purposes to the extent that it did not provide any opinion as to whether the Veteran's vertigo disability was aggravated by her service-connected hearing loss disability. It was also noted that the although the examiner opined that the Veteran's service-connected left ear hearing loss disability or her left ear tympanic membrane does not cause vertigo and that the vertigo had another cause, this does not preclude the possibility that either of those conditions aggravate her vertigo disability. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

As such, pursuant to the August 2016 JMR and Court order, this case is remanded for an addendum opinion and/or examination so that the AOJ can provide the Veteran with a new VA examination or opinion that explains whether it is at least as likely as not that either her service-connected left ear hearing loss, her left ear tympanic membrane perforation, or any other service-connected disability aggravates her current vertigo disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain for association with the claims folder all recent medical records of treatment for the Veteran's disabilities, including her service-connected left ear hearing loss and left ear tympanic membrane perforation.

2. Thereafter, obtain an addendum opinion from the June 2011 VA examiner (or a similarly situated examiner). Following a review of the Veteran's entire electronic claims folder, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the Veteran's vertigo was aggravated (permanently made worse) by her service-connected left ear hearing loss, left ear tympanic membrane perforation, or any other service-connected disability. If aggravation is found, the examiner must identify the baseline level of severity of the nonservice-connected disorder as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. A complete, well-reasoned rationale must be provided for all opinions offered. The examiner must reconcile any opinion with the service treatment and personnel records, any post-service diagnoses, previous VA opinions, lay statements, and testimony. If an additional examination is required in order to enter an opinion, such examination should be scheduled.

3. The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his consideration of all records. If the report is deficient in any manner, the AOJ must implement corrective procedures. 

4. The AOJ should then readjudicate the Veteran's claim for service connection for vertigo, to include as secondary to her service-connected disabilities. Should the benefit sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




